Citation Nr: 1200574	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-03 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to death pension benefits for a surviving child. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1973 to November 1974.  He died in October 2005.  The appellant is the custodian of the Veteran's minor son.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2011, a video conference hearing before the undersigned Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.  The appellant submitted additional evidence and waived initial RO consideration of the evidence at the hearing.  See 38 C.F.R. § 20.1304 (2011).  

In May 2011, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The appellant has not reported his income for the years 2006, 2007, 2008, and 2009.  

2.  The appellant's income that has been reported exceeds the limit set by law.  





CONCLUSION OF LAW

The criteria for death benefits for the Veteran's surviving child have not been met.  38 U.S.C.A. § 1542 (West 2002); 38 C.F.R. §§ 3.24, 3.271 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, a June 2007 letter provided notice regarding what information and evidence is needed to substantiate a claim for death pension, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  The information needed to decide the claim is based upon reported income.  The appellant has submitted information pertaining to income for the years 2007 and 2010.  

The Board further notes that the prior remand directives have been undertaken.  In a June 2011 letter, he was asked to provide income and medical expense information for the years 2006, 2007, 2008, and 2009 as required in the remand.  However, the appellant did not provide the requested information.  The duty to assist is not a one-way street.  If a claimant wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the Board concludes that there has been substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appellant was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence.  The appellant was an active participant in the claims process by attending a hearing before the undersigned Veterans Law Judge.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Death pension benefits are generally available for surviving children of a veteran, as a result of the veteran's nonservice-connected death.  38 U.S.C.A. § 1542 (West 2002).  An appellant is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, the surviving child's income or the income of the surviving child and any person with whom the child is residing who is legally responsible for the child's support does not exceed certain limits.  38 U.S.C.A. § 1542; 38 C.F.R. § 3.3(b)(4) (2011).

The Veteran, who served in the United States Air Force for more than 90 days during the Vietnam Era, died in October 2005.  The appellant is the custodian of the Veteran's minor son.  

The maximum annual rates of improved pension payable under Pub. L. 95-588 (92 Stat. 2497) are set forth in 38 C.F.R. §§ 3.23 and 3.24.  The monthly rates and annual income limitations applicable to this case are set forth in 38 C.F.R. § 3.24.  

The rates of death pension benefits are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21 (2011).  The rates for the pertinent years are as follows: 

Effective December 1, 2005, the maximum allowable rate for a surviving spouse with one child was $9,287 and the maximum allowable rate for a child alone was $1,806.  Effective December 1, 2006, the maximum allowable rate for a surviving spouse with one child was $9,594 and the maximum allowable rate for a child alone was $1,866.  Effective December 1, 2007, the maximum allowable rate for a surviving spouse with one child was $9,815 and the maximum allowable rate for a child alone was $1,909.  Effective December 1, 2008, the maximum allowable rate for a surviving spouse with one child was $10,385 and the maximum allowable rate for a child alone was $2,020.  Effective December 1, 2011, the maximum allowable rate for a surviving spouse with one child is $10,759 and the maximum allowable rate for a child alone is $2,093.  See M21-1, part I, Appendix B.  

Pension shall be paid to a child in the custody of a person legally responsible for the child's support at an annual rate equal to the difference between the rate for a surviving spouse and one child under § 3.23(a)(5), and the sum of the annual income of such child and the annual income of such person, or the maximum annual pension rate under 38 C.F.R. § 3.24(b) of this section (a child with no custodian), whichever is less.  38 C.F.R. § 3.24(c) (2011).  

In determining annual income, all payments of any kind or from any source including salary, retirement or annuity payments, or similar income, which has been waived, shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.271(a) (2011).  

The following, as set forth in 38 C.F.R. § 3.272, shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare, maintenance, VA pension benefits, reimbursement for casualty loss, profits realized from a property sale, joint accounts, unreimbursed medical expenses, expenses of last illnesses and burials and just debts, educational expenses, certain portion of a child's income, Domestic Volunteer Service Act program payments, distribution of funds under 38 U.S.C.A. § 1718, child's available income under hardship circumstances, survivor benefit annuity paid by the Department of Defense, Agent Orange settlement payments, restitution to individuals of Japanese ancestry, proceeds from the cash surrender of a life insurance policy which represent a return of insurance premiums, income received by American Indian beneficiaries from trust or restricted lands, Radiation Exposure Compensation Act payments, and Alaska Native Claims Settlement Act payments.  Exclusions from income do not include Social Security disability benefits.  38 C.F.R. § 3.272 (2011).  Such income is therefore included as countable income.

The appellant, acting as custodian of the Veteran's minor son, filed the present claim in 2006.  While requested, the appellant has not submitted VA Forms 21-0519C-1 (Improved Pension Eligibility Verification Report (Child or Children)) or Forms 21-8416 (Medical Expense Report) for each year during the course of this appeal, other than for 2010.  In a June 2007 statement the appellant did report that he earned $1,300 a month after taxes and had no net worth.  

The appellant's income for 2007 would have been at least $15,600 ($1,300 monthly income multiplied by 12 months).  The appellant did not report any medical expenses that year.  The reported $15,600 in income exceeds the applicable (surviving spouse with one child) maximum annual pension rate for that year.  

The appellant reported $33,800 in wages from employment in 2010.  In addition, at his hearing he reported that his wife received $1,400 a month in Social Security Administration disability benefits.  On a 2010 medical expense report, the appellant reported approximately $16,000 in medical expenses.  The appellant's income alone less the reported medical expenses is still around $17,800, which is in excess of the applicable maximum annual pension rate for that year.  

In summary, the appellant has not reported his income for multiple years during the course of this appeal.  Based on the income and medical expense information provided by the appellant for the years 2007 and 2010 his income less medical expenses is in excess of the applicable maximum annual pension rates.  As such, the claim must be denied.  Although the Board is sympathetic to the appellant's situation, the law compels the conclusion reached in this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to death pension benefits for a surviving child is denied. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


